Title: From John Adams to William Wirt, 23 January 1818
From: Adams, John
To: Wirt, William



Sir
Quincy Jan. 23d 1818

I thank you for your kind letter of the 12th of this Month. As I esteem the Character of Mr Henry an honour to our Country and your Volume a masterly deliniation of it, I gave orders to purchase it as soon as I heard of it: but was told it was not to be had in Boston. I have seen it only by great favour on loan, a Copy from the Author would be esteemed worth many by purchase. It may be sent me by the Mail.
From a personal Acquaintance, perhaps I might say, a Frienship with Mr Henry, and from all I have heard or read of him for more than forty years I have always considered him as a Gentleman of deep Reflection, keen sagacity, clear foresight daring Enterprize, inflexible Intrepidity and untainted Integrity, with an ardent Zeal for the Liberties the Honour and felicity of his Country, and his Species. All this you, (justly as I believe) represent him to have been. There are however some Remarks to be made Upon your Work, which if I had Eyes and hands I would, in the spirit of friendship, attempt. But my hands Eyes and Life are but for a Moment.
When Congress had finished their Business as they thought, in the Autumn of 1774, I had with Mr Henry, before We took leave of each other, some familiar Conversationwith him, in which I expressed a full Conviction: that all our Resolves, Declarations of Rights, Enumeration of Wrongs, Petitions and Remonstrances and Addresses Associations and Non Importation Agreements; Though they might be expected by the People of America and necessary to cement their Union; would be but Waste Water in England. He thought they might be of some use among the People of England but would be totally lost upon the Government. I had just received a hasty Letter written to me by Major Joseph Hawley of Northampton containing “A few broken Hints” as he called them, of what was proper to be done, and concluding with these Words
“After all; We must fight.”
This Letter I read to Mr Henry, who listened to it with great attention and as soon as I had pronounced the Words “After all We must fight” he erected his Head and with an Energy and Vehemence that I can never forget, broke out with “By God I am of that Mans Mind.” I put the Letter into his hand, and when he had read it he returned it to me with an equally Solemn Asseveration that he agreed entirely in Opinion with the Writer. I considered this to be a Sacred Oath upon a very great Occasion I could have sworn it as religiously as he did. It was no Contradiction to what you say in some Part of your Book that he never took the Name of God in vain.
As I know the Sentiments with which Mr Henry left Congress in November 1774, and knew the Chapter and Verse from which he had borrowed the Sublime Phrase “We must fight;” I was not at all Surprised at your History in the 122d Page, in the Note, and some of the preceeding and following Pages. Mr Henry only pursued in March 1775 the Views and Vows of November 1774.
The other Delegates from Virginia returned to their State in full Confidence that all our Grievances would be redressed. The last Words which R. H. Lee said to me when We parted were, “We shall infallibly carry all our Points. You will be compleatly relieved; all the offensive Acts will be repealed, the Army and Fleet will be recalled and Britain will give up her foolish Project.” Washington only was in doubt. He never spoke in publick In private he advocated a Non Exportation as well as a Non Importation Agrement. With both he thought We should prevail. Without Either, he thought it doubtfull. Henry was clear in one Opinion, Lee in an Opposite Opinion and Washington doubted between them.
Oralory will always command Admiration: but it deserves no great Veneration. It consists in Grace of Attitude and Motion, Intonations of the voice, and Expressions of the Countenance. Could Demosthenes comprehend these three Things, in his “Action”?
To speak of American Orators ancient or modern would lead me too far, and indeed out of my depth. I must conclude with fresh Assurances of the high Esteem of your humble Servant
John Adams